. . . . .
           I




OFFICE   OF THE   AITORNEY         GENERAL   OF TEXAS
                     AUSTIN




                                                        I
                                                            ;   1

                                                            I
                                                        ::.+
Bonoras1e To Il.TrirbL8, psgo #la




ulthout his 8ignature e Oeta the bill beorumm la8 5y litml-
tation aru.that hi8 veto 01118 too &to.


        iYe hove 4xrimined a oopy of th4 billn4ntfoned,        t&8
oaptloa of mhloh mad8 a8 follorrt


          *AH   AGT prOrid*   fCrr the OOw01   #Uid auusago-
     ment. or the atrairs of the chnppell Elll nado-
     pmdent Sob001 Dietriat in Udipon     County. Teams,
     to be ve8tdl in the County ?4ord of Sohooi fX?u8-
     .teao] prolming  that th* oantPo1 and weelee
     of said Dirt&at   sluu. heroaf'ter bo to&&d  ln
     the couut &u-d Of SohoolTruators t4 b4 4ze-
     alsed'by I t in the nannor now ruthorie4d by 4s.                       f
     isting lrur; qmeling    ell loxa and parts of 1408                ,.
     in aomffiot with thi8 Aat] and declaring an ast6r-
     8OllDf."                                                          .
                                                                            I si

          Replybagto y& tiqn*1 it.Is our 0pinioQ that it 18
iaonatetiti uhothe the Qmanw~.algxmd       or vetoed the bill for
tho rectson tlmtiit la am8on8titutlon8l baaauao in violationOS
Art~;l$&     seotion!56 of tho ate4 Oonrtltution, wlioh pro-
             -OThe lu&.aturo      $bl.k'aiot, except 'as otihmmi8r
provided ln thl8 Qonotltution,     @sr my 104rl or speoial lw
xqulatlljg   the rHaim    af II * Ic mheol dlrtriats.“     kriar to
Juauary 1, lS87, the t*p;islnttmi mr'@nthwimd          by Arttolr 1,
S.etion S, to proddo Sor the ioxmatlon of rho&l dirtriot by
gowl      or crp4olal law, md Qhia w-a8 hold to bo u1 ara8ption
to Artiolo   34 soetion 66, alapzu, but th4 1887 anmaaont       to
Ssotioa 8 dolt&tie18    7 au@qM8rd    the ksl82ltum      to prov$Aa
for the fommtion    ol 4ohoo    di8tHot8  by ~~s.%.&l,Ubiiti~
dortroyln& f&a only o%cept f on 'to the
to pa88 looal or rpeolal,lnr r8gulat !I-  ag the lffUr8 ot r&m01
    $26




,